[a1027executiveannualbonu001.jpg]
Exhibit 10.2.7 Executive Annual Bonus Plan      PLAN OVERVIEW   
The Executive Annual Bonus Plan (the Annual Plan) is designed to reward superior calendar‐year performance for the 
senior executive officers of Employers Mutual Casualty Company (“the Company”).  The Annual Plan helps EMC attract 
and retain high caliber senior executives.  The Annual Plan provides compensatory motivation to achieve specified 
targets to incent senior executive officers to continually strive for optimal results. The following organization goals are 
the foundation for the Annual Plan:     Underwriting profitability  
Strengthening and protecting surplus   Premium growth   
GENERAL PLAN STRUCTURE   
Terms in bold are defined in the “Definitions and Sources” section.     
The three components that contribute to the Annual Plan calculation are:  
Trade Combined Ratio    Surplus growth   Written premium growth   
The Trade Combined Ratio (TCR) is a calculation that assesses the Company's ability to generate an underwriting profit 
and serves as the heaviest weight for the overall Annual Plan calculation.  The Surplus component rewards our ability to 
improve the strength of our policyholder's surplus.  The Written Premium component gauges our ability to increase 
overall written premium volume. The impact from changes in Surplus and changes in Written Premium are subject to 
minimum and maximum contributions.   
For each of these components, a base percentage for meeting the pre‐determined corporate goal is adjusted, up or 
down, to account for exceeding or missing the goal target.  The result for each of the three components is added 
together to calculate the Unmodified Plan Percentage.  The Unmodified Plan Percentage is then adjusted, for each 
Eligible Officer, using the Role Adjustment Factor (accounts for the officer level or committee membership), Service 
Adjustment Factor (prorates the bonus percentage for any officers not eligible the entire year) and Retirement Notice 
Adjustment Factor (adjusts the bonus for retirees based on whether adequate retirement notice was provided).  The 
resulting percentage is the Individual Plan Percentage, which is then applied to the officer's Salary to calculate the 
Annual Plan Payout.   Any payment is subject to all applicable taxes, withholdings and deductions. To assist participants 
in calculating individual bonuses, tables will be provided each year to Annual Plan participants to show the bonus 
percentages applicable for each component result in 1/10th point increments.   
For each of the three components of the Annual Plan (Trade Combined Ratio, Surplus and Written Premium), the base 
bonus percentage, corporate goal and performance factor will be set by the Executive Management Committee (upon 
approval by the Senior Executive Compensation Committee) at the beginning of the plan year. 
   



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu002.jpg]
TIMING OF PLAN PAYMENT   
Any incentive compensation from the Annual Plan will be paid following the approval by the Senior Executive 
Compensation Committee in the first quarter of the year following the Plan Year. 
    SEPARATION OF EMPLOYMENT   
Any Eligible Officer who separates from the Company for any reason other than retirement, death or disability will not 
receive payment from the Annual Plan.        SPECIAL CONSIDERATIONS   
All provisions in the Annual Plan are approved by the Senior Executive Compensation Committee on an annual basis.  
Any exceptions to the plan calculations or eligibility must be submitted to the Committee for consideration and the 
decision of the Committee is final.   
The following worksheet outlines the overall calculation for the plan.         



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu003.jpg]
Executive Annual Bonus Plan    Trade Combined Ratio:  
________    +    [(________ ‐ ________)  *  ________]     =     ________        
TCR Base Bonus % 
  TCR Goal                 TCR Result                    TCR Performance Factor 
  TCR Contribution                                       +    Surplus Growth:   
________    +    [(________ ‐ ________)  *  ________]     =     ________        
Surplus Base Bonus % 
  Surplus Result       Surplus Goal                 Surplus Performance Factor 
  Surplus Contribution                            MIN ‐15/MAX +30               
                         +      Written Premium Growth: 
________    +    [(________ ‐ ________)  *  ________]     =     ________        
WP Base Bonus % 
  WP Result              WP Goal                         WP Performance Factor 
  WP Contribution                            MIN ‐15/MAX +15      =    ________ 
Unmodified Plan  Percentage rounded to  1/10th MAX 125%            *   
Role Adjustment Factor: officer's position within the Company as of 12/31 of the Plan Year.  
        ________  Role Adjustment Factor  Role or title  Adjustment Factor 
President  1.3  Executive Management Committee Members  1.2 
Policy Committee Members or Sr. VP  1.1  All other Vice Presidents  1.0 
            *   
Service Adjustment Factor: # of days during the plan year participating/365.  Usually 1.0 except for new or retiring (death or disability) officers. 
________  Service Adjustment  Factor                 * 
Retirement Notice Adjustment Factor: Will be 1.0 for current Eligible Officers or in the case of death, disability or retiring officers that  
provide Adequate Retirement Notice.  Any retiring officers not providing adequate notice will use a factor of .50. 
        ________  Retirement Notice  Adjustment Factor    =    ________ 
Individual Plan  Percentage rounded to  1/10th          *   
Salary: Officer's annual salary as shown in Workday as of December 15th of the Plan Year. 
          $___________  Salary      =    $___________  Annual Plan Payout 



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu004.jpg]
Executive Annual Bonus Plan ‐ SAMPLE    Trade Combined Ratio:  
________    +    [(________ ‐ ________)  *  ________]     =     ________        
TCR Base Bonus % 
  TCR Goal                 TCR Result                    TCR Performance Factor 
  TCR Contribution                                       +    Surplus Growth:   
________    +    [(________ ‐ ________)  *  ________]     =     ________        
Surplus Base Bonus % 
  Surplus Result       Surplus Goal                 Surplus Performance Factor 
  Surplus Contribution                            MIN ‐15/MAX +30               
                         +      Written Premium Growth: 
________    +    [(________ ‐ ________)  *  ________]     =     ________        
WP Base Bonus % 
  WP Result              WP Goal                         WP Performance Factor 
  WP Contribution                            MIN ‐15/MAX +15      =    ________ 
Unmodified Plan  Percentage rounded to  1/10th MAX 125%            *   
Role Adjustment Factor: officer's position within the Company as of 12/31 of the Plan Year.  
        ________  Role Adjustment Factor  Role or title  Adjustment Factor 
President  1.3  Executive Management Committee Members  1.2 
Policy Committee Members or Sr. VP  1.1  All other Vice Presidents  1.0 
            *   
Service Adjustment Factor: # of days during the plan year participating/365.  Usually 1.0 except for new or retiring (death or disability) officers. 
________  Service Adjustment  Factor                 * 
Retirement Notice Adjustment Factor: Will be 1.0 for current eligible officers or in the case of death, disability or retiring officers that have  
provided Adequate retirement notice.  Any retiring officers not providing adequate notice will use a factor of .50.  
      ________  Retirement Notice  Adjustment Factor    =    ________ 
Individual Plan  Percentage rounded to  1/10th          *   
Salary: Officer's annual salary as shown in Workday as of December 15th  of the Plan Year. 
          $___________  Salary      =    $___________  Annual Plan Payout 
Assume the following information is available.  Executive Management sets the following base bonus 
percentages, goals and performance factors at the beginning of the year: 
TCR Base = 35%, Goal = 99, Performance Factor = 7 
Surplus Base = 7.5%, Goal = 7.5%, Performance Factor = 2 
Written Premium Base = 7.5%, Goal 3%, Performance Factor= 2 
Eligible Vice President that is a Policy Committee member, not retiring and eligible the entire plan year. 
  35%  7.5%  7.5%  99%  7  7.5%  2  3%  2  97%  10.5%  3%  49%  13.5%  7.5% 
70%  1.0  1.1  1.0  77%  150,000  115,500 



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu005.jpg]
PLAN DEFINITIONS AND SOURCES   
Adequate Retirement Notice:  Written notification of an officer's intent to retire is received by his/her supervisor and 
human resources or a member of the Executive Management Committee no less than:  
  Role or title  Notice Required  President  one year prior to retirement date 
Executive Management Committee Members  one year prior to retirement date 
Policy Committee Members or SVP  nine months prior to retirement date 
All other Vice Presidents  six months prior to retirement date   
Annual Plan Payout: (Unmodified Plan Percentage * Role Adjustment Factor * Service Adjustment Factor * Retirement 
Notice Adjustment Factor) * Salary   
Eligible Officer: Officers holding titles of Vice President, Senior Vice President, Executive Vice President or President for 
Employers Mutual Casualty Company on or before December 31st of the Plan Year who are not otherwise eligible for a 
separate bonus plan. Additionally, retirees (death or disability) holding the title of Vice President, Senior Vice President, 
Executive Vice President or President for Employers Mutual Casualty Company during the Plan Year. 
 
Executive Management Committee: EMC President and CEO, EMC EVP/COO, EMC EVP for Corporate Development, 
EMC EVP Finance and Analytics, SVP Branch Operations.   
Individual Plan Percentage: The percentage applied to the officer’s Salary calculated by Unmodified Plan Percentage * 
Role Adjustment Factor * Service Adjustment Factor * Retirement Notice Adjustment Factor.  This percentage yields 
the gross payment which is subject to all applicable taxes, withholdings, and deductions.  
 
Plan Year: The calendar year for the Annual Plan commencing on January 1st and ending on December 31st. 
 
Retirement Notice Adjustment Factor: A factor of 1.0 unless Adequate Retirement Notice was not received.  Lack of 
Adequate Retirement Notice will generate a .50 factor.   
Role Adjustment Factor: Provides distinction among individual Eligible Officers based on title and service on either the 
Policy Committee or Executive Management Committee as of December 31st of the Annual Bonus Plan Year.  
  Role or title  Adjustment Factor  President  1.3 
Executive Management Committee Members  1.2  Policy Committee Members or Sr. VP 
1.1  All other Vice Presidents  1.0   
Salary: Officer's annual salary as shown in Workday as of December 15th of the Plan Year.  For retiree's (death or 
disability) salary shall be the annual salary shown in Workday as of the date of retirement (death or disability). 
 
Service Adjustment Factor: Provides the proportion of time, during the bonus plan year, that an officer was eligible for 
the Annual Plan.  This is a calculated factor expressed as Number of Days as an Eligible Officer during Plan Year/365.  
The result will be 1.0 except in those cases where an employee became an Eligible Officer during the Plan Year or where 
Eligible Officer retired, died or became disabled.   
Senior Executive Compensation Committee: Select members of either the EMCC Board of Directors or EMCI Board of 
Directors providing governance and oversight of executive compensation and stock award administration.   
 



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu006.jpg]
Surplus Base Bonus Percentage: A percentage that will reflect the contribution of the surplus component if the Surplus 
Goal and Surplus Result are identical.   
Surplus Contribution: Surplus Base Bonus Percentage + ((Surplus Result ‐ Surplus Goal) X Surplus Performance Factor) 
 
Surplus Goal: This Surplus growth goal is established by the Executive Management Committee at the beginning of the 
year.  The Senior Executive Compensation Committee must approve the surplus growth goal each Plan Year as it relates 
to the calculation of the Annual Plan.   
Surplus Performance Factor: The multiplier used to increase or decrease the Surplus Contribution for every point the 
Surplus Result is above or below the Surplus Goal.     
Surplus Result: The one‐year percentage change in policyholder's surplus for the company on a consolidated basis.  The 
source data for this calculation can be found in the current year consolidated financial statement.  It is calculated by 
dividing Surplus as regards policyholders, December 31 current year (page 4, column 1, line 39) by Surplus as regards 
policyholders, December 31 prior year (page 4, column 1, line 21) and subtracting one. 
 
TCR Base Bonus Percentage: A percentage that will reflect the contribution of the Trade combined ratio component if 
the TCR Goal and TCR Result are identical.   
TCR Contribution: TCR Base Bonus Percentage + ((TCR Goal ‐ TCR Result) X TCR Performance Factor)  
 
TCR Goal: This Trade Combined Ratio is established by the Executive Management Committee at the beginning of the 
year and sent out as a companywide message for the Contingent Salary Plan Threshold.  The Senior Executive 
Compensation Committee must approve the trade combined ratio goal each Plan Year as it relates to the calculation of 
the Annual Plan.   
TCR Performance Factor: The multiplier used to increase or decrease the TCR Contribution for every point the TCR 
Result is above or below the TCR Goal.   
TCR Result: The calculated trade combined ratio result for the company on a consolidated basis. The TCR can be found 
in the supplement to the financial statement. The supplement provides the final TCR, but a detailed calculation can be 
determined from the consolidated annual statement by calculating two ratios and adding them together. The first ratio 
is calculated by adding the amounts for Losses incurred (page 4, column 1, line 2), Loss adjustment expenses incurred 
(page 4, column 1, line 3), and Dividends to policyholders (page 4, column 1, line 17) together, and dividing the total by 
Premiums earned in the current year (page 4, column 1, line 1). The second ratio is calculated by dividing other 
Underwriting expenses incurred (page 4, column 1, line 4) by Total net premiums written (page 8, column 6, line 35). The 
TCR Result is the sum of these two ratios.   
Unmodified Plan Percentage: The addition of the TCR Contribution, Surplus Contribution and WP Contribution. 
 
WP Result: The one‐year percentage change in written premium for the company on a consolidated basis.  This number 
is published in the supplement to the financial statement.  It can be calculated from the consolidated annual statement 
by dividing Total net premiums written in the current year (page 8, column 6, line 35 from the current year statement) 
by Total net premiums written in the prior year (page 8, column 6, line 35 from the prior year statement) and subtracting 
one.   
WP Base Bonus Percentage: A percentage that will reflect the contribution of the Written Premium component if the 
WP Corporate Goal and WP Result are identical.   
WP Goal: This Written Premium growth goal is established by the Executive Management Committee at the beginning 
of the year.  The Senior Executive Compensation Committee must approve the written premium growth goal each Plan 
Year as it relates to the calculation of the Annual Plan. 



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu007.jpg]
 
Written Premium Contribution: WP Base Bonus Percentage + ((WP Result ‐ WP Goal) X WP Performance Factor) 
 
WP Performance Factor: The multiplier used to increase or decrease the WP Contribution for every point the WP Result 
is above or below the WP Goal.         



--------------------------------------------------------------------------------



 
[a1027executiveannualbonu008.jpg]
CLAWBACK PROVISION    EMPLOYERS MUTUAL CASUALTY COMPANY  
POLICY FOR RECOVERY OF ERRONEOUSLY AWARDED INCENTIVE‐BASED COMPENSATION 
Executive officers (as defined below) of Employers Mutual Casualty Company (the “Company”) may be required to repay 
previously awarded incentive‐based compensation to the Company in certain circumstances and to the extent required 
under applicable law. For incentive compensation performance periods in progress as of the adoption of this policy and 
paid on or after January 1, 2015, the statement of terms and conditions accompanying any incentive‐based 
compensation award made by the Company shall include a provision incorporating the requirements of this policy. 
 
To the extent there is a determination made that the Company is required to prepare an accounting restatement due to 
the material noncompliance of the Company with any financial reporting requirements, the Compensation Committee 
of the Company’s Board of Directors and the Compensation Committee of EMC Insurance Group Inc.’s Board of 
Directors (EMCI) (collectively referred to as the Compensation Committees) will determine whether, and to what extent, 
recovery of any  incentive‐based compensation previously paid is appropriate based on the facts and circumstances 
involved.  If it is determined that a recovery is appropriate, the Compensation Committees shall direct that the Company 
recover that portion of any incentive‐based compensation (whether in the form of cash or equity, if applicable) paid to 
current and former executive officers during the 36‐month period preceding the date the Company is required to issue 
the accounting restatement that is in excess of what would have been paid to the executive officers under the 
accounting restatement.  The amount to be recovered from the executive officers based on an accounting restatement 
shall be the amount by which the affected incentive‐based compensation exceeded the amount that would have been 
payable to such executive officers had the accounting statements initially been issued as restated; provided, however, 
the Compensation Committees reserve the authority to recover different amounts from different executive officers on 
such bases as they shall deem appropriate, such as in the case of an executive officer’s misconduct that contributes to 
the need for the accounting restatement.    
The Compensation Committees shall determine, subject to applicable law, whether the Company shall effect such 
recovery of incentive‐based compensation  (i) by seeking recovery from the executive officer; (ii) by reducing the 
amount that would otherwise be payable to the executive officer under any compensatory plan, program or 
arrangement maintained by the Company; (iii) by withholding payment of future increases in compensation (including 
the payment of any discretionary bonus amount);  or (iv) by any combination of the foregoing. 
 
For purposes of this policy, the term “executive officers” means those persons who received incentive‐based 
compensation under the Company’s Senior Executive Compensation Bonus Program, Senior Executive Long Term 
Incentive Plan, or the incentive‐based compensation plans applicable to the Company’s  Bond Manager and the 
President of EMC Reinsurance Company.  The term “incentive‐based compensation” means, as applicable, cash or equity 
compensation paid under any of the above mentioned  plans, the amount of which was  determined in whole, or in part, 
upon specific performance‐based goals relating to the financial results of EMC Insurance Companies, or its individual 
operating segments.    
The remedies outlined herein are in addition to, and not in lieu of, any action deemed necessary by the Compensation 
Committees, the Company’s Board of Directors, EMCI’s Board of Directors, or the Company (up to and including 
termination of employment), and any legal rights available to the Company to recover incentive‐based compensation, 
and any action imposed by law enforcement agencies, regulators, or other authorities.  
 



--------------------------------------------------------------------------------



 